Mr. Justice Burnett
delivered the following dissenting opinion:
Section 346, L. O. L., establishes a remedy for anyone aggrieved within its terms as follows:
“Whenever any person shall cut down, girdle, or otherwise injure, or carry off, any tree, timber, or shrub on the land of another person, or on the street or highway in front of any person’s house, village, town, or city lot, or cultivated grounds, or on the commons or public grounds of any village, town, or city, or on the street or highway in front thereof, without lawful authority, in an action by such person, village, town, or city, against the person committing such trespasses, or any of them, if judgment be given for the plaintiff, it shall be given for treble the amount of damages claimed, or assessed therefor, as the case may be.”
The following section provides for a defense in the nature of mitigation of damages thus:
‘ ‘ If, upon the trial of such action, it shall appear that the trespass was casual or involuntary, or that the defendant had probable cause to believe that the land on which such trespass was committed was his own, or that of the person in whose service or by whose direction the act was done, or that such tree or timber was taken from uninclosed woodland for the purpose of repairing any public highway or bridge upon the land or adjoining it, judgment shall only be given for single damages. ’ ’
*336It will be observed that the section first quoted does not contain the term “willful,” or any other word indicating a requisite intent. . While it is a standard rule that laws imposing a penalty must be construed strictly, it is equally well settled that we cannot import any additional terms into such a statute. There is testimony in the record in this case competent to go to the jury as tending to show that the defendant cut the trees on the land of another, as stated in the complaint. The pleading alleges the act within the terms of the statute, and there is evidence supporting the charge as laid; hence the case was properly submitted to the jury on that point.
It is not necessary to anticipate or negative a possible defense either in pleading or in proving. Consequently it would be superfluous for the plaintiff to state that the trespass was willful, or that it was done without his consent, or to offer testimony in chief on those points. It is enough for the plaintiff to show the act of the defendant in cutting down trees on the former’s land. If the defendant would escape the treble damages by reason of his trespass being involuntary, or, in other words, an unconscious act on his part, he must properly plead that element, and then prove it, if traversed. Any conscious act of a person may be properly said to have been done willfully. The word is 'defined thus in Section 2393, L. O. L.:
“The term ‘willfully,’ when applied to the intent with which an act is done or omitted, implies simply a purpose or willingness to commit the act or omission referred to, and does not require any intent to violate law, to injure another, or to acquire any advantage.”
It must not be confounded with the word “wantonly” the meaning of which is given in Section 2398, L.O.L.:
*337“The term ‘wantonly,’ when applied to the commission of an act, implies that the act was done with a purpose to injure or destroy without cause and without reference to any particular person.”
The lexicographers attach substantially the same signification to these words when used in the legal sense. It follows that if the defendant, as stated in the complaint and as the .evidence tends to prove, went upon the plaintiff’s land and cut down and carried away timber standing thereon, he came within the terms of the statute defining the cause of action, incurring the consequence of treble damages. If the act was casual or involuntary, or if he had probable cause to believe that the land whereon the trees stood was his own, it was matter of defense which he should have pleaded.
For these reasons I dissent from the portion of the opinion by Mr. Chief Justice Moore in this case, denying treble damages in favor of the plaintiff for the trespass described in his complaint.